Exhibit 10.3

AMENDED AND RESTATED REVOLVING NOTE

Executed as of  March 27, 2017

at Chicago, IllinoisAmount: $25,000,000

FOR VALUE RECEIVED, on the Maturity Date, BROADWIND ENERGY, INC., a Delaware
corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois corporation
(“Brad Foote”), BROADWIND TOWERS, INC., a Wisconsin corporation (“Towers”), RED
WOLF COMPANY, LLC, a North Carolina limited liability company (“Red Wolf”),
BROADWIND SERVICES, LLC, a Delaware limited liability company (“Services,” and
collectively with Parent, Brad Foote, Towers and Red Wolf, “Borrowers,” and
each, a “Borrower”), promise to pay to the order of The PrivateBank and Trust
Company, an Illinois banking corporation (hereinafter, together with any holder
hereof, called “Lender”), at the main office of Lender, the principal sum of
TWENTY-FIVE MILLION DOLLARS ($25,000,000) or such lesser amount as shall be
shown on the records of Lender as the unpaid principal balance of this Note on
the Maturity Date.  Borrowers (jointly and severally) further promise to pay
interest on the outstanding principal amount hereof on the dates and at the
rates provided in the Loan Agreement (as hereinafter defined) from the date
hereof until payment in full hereof.

This Amended and Restated Revolving Note, as amended, restated, modified or
supplemented from time to time (this “Note”), is referred to in and was
delivered pursuant to that certain Loan and Security Agreement, dated October
26, 2016, by and among Borrowers and Lender, as it may be amended, restated,
modified or supplemented from time to time, together with all exhibits thereto
(the “Loan Agreement”).  Each term which is capitalized and used herein (which
is not otherwise defined herein) shall have the meaning ascribed to such term in
the Loan Agreement.

If payment hereunder becomes due and payable on a Saturday, Sunday or legal
holiday under the laws of the United States or the State of Illinois, the due
date thereof shall be extended to the next succeeding Business Day, and interest
shall be payable thereon at the rate specified during such extension. Credit
shall be given for payments made in the manner and at the times provided in the
Loan Agreement. It is the intent of the parties that the rate of interest and
other charges to Borrowers under this Note shall be lawful; therefore, if for
any reason the interest or other charges payable hereunder are found by a court
of competent jurisdiction, in a final determination, to exceed the limit which
Lender may lawfully charge any Borrower, then the obligation to pay interest or
other charges shall automatically be reduced to such limit and, if any amount in
excess of such limit shall have been paid, then such amount shall be refunded to
such Borrower.

The principal and all accrued interest hereunder may be prepaid by Borrowers, in
part or in full, at any time in accordance with the Loan Agreement.

Each Borrower waives the benefit of any law that would otherwise restrict or
limit Lender in the exercise of its right, which is hereby acknowledged, to
set-off against the Obligations, without notice and at any time hereafter, any
indebtedness matured or unmatured owing from Lender to such Borrower. Each
Borrower waives every defense, counterclaim or setoff which such Borrower may
now have to any action by Lender in enforcing this Note and/or any of the other
Obligations, or in enforcing Lender’s rights in the Collateral and ratifies and
confirms whatever reasonable actions Lender may take pursuant to the terms
hereof and of the Loan Agreement and with respect to the Collateral.

Each Borrower waives any and all presentment, demand, notice of dishonor,
protest, and all other notices and demands in connection with the enforcement of
Lender’s rights hereunder (except for such notices expressly provided for in the
Loan Agreement or Loan Documents).

The loan evidenced hereby has been made and this Note has been delivered at
Chicago, Illinois. THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL
LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY,
CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING, WITHOUT LIMITATION,
THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, and shall be binding upon
each Borrower and each Borrower’s legal representatives, successors and assigns.
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or be invalid under such law, such provision
shall be severable, and be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of this Note. The term
“Borrower” as used herein includes all parties signing this Note and all such
parties, their respective successors and assigns, shall be jointly and severally
obligated hereunder.





--------------------------------------------------------------------------------

 



Each Borrower and by its acceptance hereof, Lender: (a) irrevocably agrees that,
all actions arising directly or indirectly as a result or in consequence of this
Note or any other agreement with Lender, or the Collateral, shall be instituted
and litigated only in courts having situs in the City of Chicago, Illinois; (b)
hereby consents to the exclusive jurisdiction and venue of any State or Federal
Court located and having its situs in said city; and (c) waives any objection
based on forum non-conveniens.  IN ADDITION, LENDER AND EACH BORROWER HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR
INDIRECTLY TO THIS NOTE, THE OBLIGATIONS, THE COLLATERAL, ANY ALLEGED TORTIOUS
CONDUCT BY ANY BORROWER OR LENDER OR WHICH IN ANY WAY, DIRECTLY OR INDIRECTLY,
ARISES OUT OF OR RELATES TO THE RELATIONSHIP BETWEEN ANY BORROWER AND
LENDER.  In addition, each Borrower agrees that all service of process shall be
made as provided in the Loan Agreement.

As used herein, all provisions shall include the masculine, feminine, neuter,
singular and plural thereof, wherever the context and facts require such
construction and in particular the word “Borrower” shall be so construed.

This Note is being issued in substitution for and replacement of that certain
Revolving Note, dated October 26, 2016, by Borrowers in favor of Lender (the
“Prior Note”).  Nothing contained herein shall be deemed to be payment and
satisfaction or a novation of the indebtedness evidenced by the Prior Note.







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Borrower has executed this Note on the date above set
forth.


By:___________________________________
Name:

_____________________________________________________

 

 


By:___________________________________
Name:

_____________________________________________________

 

 

BORROWERS:

BROADWIND ENERGY, INC.

By: /s/ David Fell 
Name: David Fell

Title: Secretary

 

 


BRAD FOOTE GEAR WORKS, INC.

By: /s/ David Fell 
Name: David Fell

Title: Secretary

 

 


BROADWIND TOWERS, INC.

By: /s/ David Fell 
Name: David Fell

Title: Secretary

 

 


BROADWIND SERVICES, LLC

By: /s/ David Fell 
Name: David Fell

Title: Secretary

 

RED WOLF COMPANY, LLC

By: /s/ David Fell 
Name: David Fell

Title: Secretary

 

 



--------------------------------------------------------------------------------